DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species I (claims 1-3, 5, 9-13) in the reply filed on 2/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon further review, claims 1-3, 5 recite a base, a feature that is not described in relation to the elected embodiment, but is rather described in relation with a non-elected embodiment.  Claims 1-3, 5 are directed to a non-elected embodiment and are thus hereby WITHDRAWN.  Claims 9-13 are examined accordingly.

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 9, it is unclear whether applicant is claiming the combination of a case and collectibles or whether applicant is claiming the subcombination of a case capable of functioning with collectibles.  The preamble hints at the latter, i.e. “case for storing collectibles”; however, the body of the claim suggests the former by reciting structure of the case in relation to the collectible, i.e. “width of each of the plurality of openings being equal to or less than the standard width of the collectible”.  The claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.
In addition, the term “standard” is unclear because there is no technical definition for such a term and applicant has not provided such which defines the metes and bounds of the claim limitation.  It is believed that collectibles can come in an infinite possibility of height and width and thus the “standard” height and width is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,605,389 to Kelly et al. (Kelly).
Regarding claim 9, Kelly discloses a case (1b, Fig 2a) for storing collectibles (books) having a standard height and width (intended use), the case comprising a front facing layer (Fig 2f), side panels (9a-d), a foam layer (21, col. 4, ll. 23-24) comprising a plurality of openings (3b) each having a height and width, the width of the openings capable of being equal to or less than the width of a collectible such that the collectible is held in the opening by a friction fit when placed within the opening.  In particular, since Kelly discloses the case having the structure as recited, then it can function with collectibles having a size equal or less than to form a friction fit when fitted within the opening of the case.
Regarding claim 10, as best understood, Kelly further discloses height of the each of the openings (3b) capable of being equal to or less than the height of the collectible since it has the structure as recited.
Regarding claim 11, Kelly further discloses the foam layer (21) pliable to allow collectibles to be inserted into the openings (col. 5, ll. 55-60) since the material is styrofoam or foamed resin.
Regarding claim 12, as best understood, Kelly further discloses each of the plurality of openings (3b) having a depth (Fig 2a) which can be less than the depth of a collectible such that the collectible cantilevers out of the case when placed into the opening.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0180452 to Brandinelli in view of US 2014/0265789 to Metzler.
Regarding claim 9, Brandinelli discloses a case (Fig 6) for storing collectibles having a standard height and width (intended use), the case comprising a front facing layer (Fig 7), side panels (334, 338), a plurality of openings (C1-C10) each having a height and width, the width of the openings capable of being equal to or less than the width of a collectible such that the collectible is held in the opening by a friction fit when placed within the opening.  In particular, since Brandinelli discloses the case having the structure as recited, then it can function with collectibles having a size equal or less than to form a friction fit when fitted within the opening of the case.  Brandinelli does not teach the case comprising a foam layer that comprises the openings.  In particular, Brandinelli does not teach the case made of foam.  Metzler discloses a display device (4) made of foam having openings to store items.  One of ordinary skill in the art would have found it obvious to manufacture the Brandinelli case out of foam material as suggested by Metzler in order to facilitate holding of the collectibles since it has been held that In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 10, as best understood, Brandinelli further discloses height of the each of the openings (C1-C10) capable of being equal to or less than the height of the collectible since it has the structure as recited.
Regarding claim 11, the modified Brandinelli further discloses the foam layer (4, Metzler) pliable to allow collectibles to be inserted into the openings since the material is foam (Metzler, ¶0003).
Regarding claim 12, as best understood, Brandinelli further discloses each of the plurality of openings (C1-C10) having a depth (Fig 6) which can be less than the depth of a collectible such that the collectible cantilevers out of the case when placed into the opening.
Regarding claim 13, Brandinelli further discloses one or more attachment mechanisms (342, Fig 8) that allow the case to be hung on a wall (¶0059).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735